Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art disclose or suggest inter alia a backplane connector assembly comprising first and second backplane connector with first and second wafer as being recited in the independent claim 1 of the instant application. The closest prior art is to CN109546384A which disclose a similar type of backplane connector assembly. However, CN109546384A lacks to disclose or suggest at least the limitations of wherein the first and second metal shield of the first and second wafer comprising first and second extension portion comprise first and second elastic piece, wherein the second contact portions of the second differential signal terminals of the second wafer extend beyond the third extension portion and the fourth extension portion, the second wafer comprises an insulating block sleeved on the second contact portions of the second differential signals terminals and a metal shell sleeved on the insulating block, and the metal shell is in contact with the third extension portion and the fourth extension portion; and wherein when the first backplane connector is mated with the second backplane connector, the first contact portions are in contact with the second contact portions, and the first elastic piece and the second elastic piece are respectively in contact with the metal shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831